OPINION — AG — ** NEPOTISM — DISTRICT ATTORNEY — STATE EMPLOYEE — DEPARTMENT OF HUMAN SERVICES ** UNDER THE RELEVANT NEPOTISM STATUTE, 21 O.S. 481 [21-481] AND THE RELEVANT STATUTES CONCERNING THE DEPARTMENT OF HUMAN SERVICES, 56 O.S. 26.17 [56-26.17] A NIECE OF THE DISTRICT ATTORNEY MAY BE EMPLOYED BY THE DEPARTMENT OF HUMAN SERVICES AS A CLASSIFIED EMPLOYEE ASSIGNED TO THE CHILD SUPPORT DIVISION OF THE DISTRICT ATTORNEY'S OFFICE. (CLASSIFIED EMPLOYEE, NEPHEW) CITE: OPINION NO. 84-008, OPINION NO. 73-136, OPINION NO. 78-163, OPINION NO. 80-222, OPINION NO. 82-143, 74 O.S. 801 [74-801], 21 O.S. 481 [21-481] (M. CAROLINE EMERSON)